TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00594-CV


James McPherson and Sherrie McPherson, Appellants

v.

Rentea & Associates, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 99-14678, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants James McPherson and Sherrie McPherson have failed to file a brief timely
in this appeal.  The clerk's record was filed on September 30, 2004.  No reporter's record was
requested.  This Court's clerk requested the filing of a supplemental record containing certain
necessary items; that supplemental clerk's record was filed on November 5, 2004.  Appellants' brief
was due thirty days later on December 5, 2004.  See Tex. R. App. P. 38.6(a)(1).  Because that date
fell on a Sunday, the brief was due on Monday, December 6, 2004.  See id. 4.1(a).  None was filed. 
This Court's clerk sent notice to appellants that their brief was overdue, and warned that this appeal
would be dismissed unless appellants filed either a brief or a motion to extend time to file a brief by
December 17, 2004.  No brief, motion, or other response has been filed.

		We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).


  
						Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   January 27, 2005